By the Court.
Milage cannot be allowed, for witnesses are to be allowed only "for every mile "they shalt necessarily ride going and coming"now, if this man is under the necessity of returning home, it is not on account of the summons he has received, for he was not compelled to remove from the city of New-Orleans, in which he was summoned; so the necessity he is under, of returning to Kentucky, is not occasioned by the summons.
The English part of the act, provides an allowance "for each day, they (witnesses) shall be "detained on the trial of any cause ;" while in the French part, the allowance is, "for every day they "shall be detained near the Court"-qu'ils seront-*172détenus près du tribunal. The first allows for every's days actual attendance on the trial, the second for every day's detention
In this case, the witness was recognised as he was returning home and was compelled to wait till the meeting of the Court-the time being too short to allow him to get home and return. It is therefore, but just the territory should pay him during the time he waited in town, for the meet-log of the Court. Indeed, his case comes within the very letter of the French part of the act: he was detained near the Court-détenu pres du tribunal.